Case 5:18-cr-00258-EJD Document 807-5 Filed 05/27/21 Page 1 of 3




    Exhibit 48
                Case 5:18-cr-00258-EJD Document 807-5 Filed 05/27/21 Page 2 of 3



New details of Elizabeth Holmes' luxurious lifestyle might be unveiled during
               the Theranos founder's upcoming criminal trial
                                                      Newstex Blogs
                                                   The Business Insider
                                             May 23, 2021 Sunday 7:15 PM EST


Copyright 2021 Newstex LLC All Rights Reserved

Length: 530 words
Byline: Allana Akhtar

Body


May 23, 2021( The Business Insider: http://www.businessinsider.com/ Delivered by Newstex)

 Lawyers can bring up certain details of Elizabeth Holmes' lavish spending during her criminal trial. The court said
lawyers cannot bring up specific purchases, but her wealth is relevant to the case. Theranos founder Elizabeth
Holmes' criminal trial is slated for August 2021. See more stories on Insider's business page[1].

New details of Theranos founder Elizabeth Holmes' wealth and luxurious lifestyle might come to light during her
fraud trial later this year.

The US District Court for the Northern District of California granted, in part, Holmes' request to exclude the plaintiff,
the US government, from bringing up details of her lavish spending due to irrelevance to the case and the
"prejudicial danger" of misleading the jury, per a court ruling filed on May 22.

Judge Edward Davila ruled the government can bring up evidence that shows Holmes wished to become wealthy
using her blood-testing company's status, but cannot bring up details that might lead the jury to be prejudiced
against Holmes because of her wealth. CNBC[2] first reported the Saturday filing.

The US government can introduce evidence that Holmes had a salary, benefits, perks, and lifestyle similar to other
Silicon Valley tech CEOs. The government cannot reference specific purchases or details reflecting the branding of
clothes, hotels, or other items.
Read more: Tesla is backing a new Europe project to build a big charging hub, shortly after Elon Musk made a
mysterious UK stopover[3]

Theranos[4] purported to detect medical conditions like cancer and high cholesterol by using proprietary lab tech on
a small amount of customers' blood. The company raised over $700 million from investors to build the tech.

The US Department of Justice[5] charged Holmes and Theranos president Sunny Balwani with nine counts of wire
fraud in 2018, accusing them of defrauding investors, medical professionals and customers. Both have pleaded not
guilty.

The criminal trial had been slated to start in October 2020, but Holmes requested a delay due to her pregnancy[6].
The trial is expected to start in August. Read the original article on Business Insider[7]

 [ 1]: https://www.businessinsider.com/?hprecirc-bullet [ 2]: https://www.cnbc.com/2021/05/23/elizabeth-holmes-jury-
can-hear-limited-evidence-of-ceo-lifestyle.html [ 3]: https://www.businessinsider.com/tesla-joins-one-of-europes-
biggest-electric-vehicle-charging-hubs-2021-5     [    4]:     https://www.businessinsider.com/theranos-founder-ceo-
              Case 5:18-cr-00258-EJD Document 807-5 Filed 05/27/21 Page 3 of 3
                                                                                                      Page 2 of 2
  New details of Elizabeth Holmes' luxurious lifestyle might be unveiled during the Theranos founder's upcoming
                                                    criminal trial

elizabeth-holmes-life-story-bio-2018-4#theranoss-business-model-was-based-around-the-idea-that-it-could-run-
blood-tests-using-proprietary-technology-that-required-only-a-finger-pinprick-and-a-small-amount-of-blood-holmes-
said-the-tests-would-be-able-to-detect-medical-conditions-like-cancer-and-high-cholesterol-13           [       5]:
https://www.businessinsider.com/theranos-elizabeth-holmes-sec-resolution-agreement-2018-3               [       6]:
https://www.businessinsider.com/theranos-elizabeth-holmes-pregnant-trial-delay-request-2021-3             [     7]:
https://www.businessinsider.com/elizabeth-holmes-wealth-lifestyle-relevant-to-her-criminal-trial-2021-5


Load-Date: May 23, 2021


  End of Document
